Dissenting Opinion
Jackson, J.
I am in disagreement with the determination made herein for the reason that on October 31, 1967, this Court issued a Writ of Prohibition in the alternative. Respondent was given until November 29, 1967, to file a return thereto showing compliance with the same or stating cause for his failure to comply. No return has been filed.
Failure of respondent to comply with the order of this Court in making return to the aforesaid Writ is sufficient ground for making the same permanent.
The fact that there was information supplied for the record by the attorney for the relator does not relieve the respondent from compliance with the alternative writ heretofore issued by this Court. Compliance with the writ constituted only a portion of the action required by the terms hereof, and the respondent Court should have filed its response. Failure so to do in my opinion constitutes a direct contempt of *19this Court. It seems unthinkable to me that this Court should rely on hearsay evidence as a factor to determine whether or not its order had been complied with.
The writ heretofore issued should be made permanent at the cost of the respondent and the respondent should be directed to show cause why he should not be punished for contempt.
Note. — Reported in 234 N. E. 2d 649.